
	

114 HR 2610 IH: Harriet Tubman Tribute Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2610
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. Katko (for himself, Mr. Cummings, Mr. Gibson, Mr. Hurd of Texas, Miss Rice of New York, Mr. Buck, Ms. Graham, Mrs. Brooks of Indiana, and Ms. McSally) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to redesign Federal reserve notes so as to include a
			 likeness of Harriet Tubman, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Harriet Tubman Tribute Act of 2015. 2.Likeness of Harriet Tubman required to be included on the face of Federal reserve notesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The Secretary of the Treasury shall designate one of the foregoing denominations and shall ensure that the face of all Federal reserve notes of that denomination printed after December 31, 2017, shall bear the likeness of Harriet Tubman..
		
